JUSTICE HUNT
dissenting.
“Home” is a word with innumerable definitions, meaning different things to different people. For example, while the majority correctly quoted Black’s Law Dictionary for its definition of “home”, Black’s *530also defines “home” as “the habitual abode of one’s family.” Black’s Law Dictionary 374 (6th ed. 1990). The habitual abode of half of A.Z.G.’s family is in Seattle, and that is also his home when he is with his father.
The facts of this case support a broader definition of “home.” A psychologist’s examination found A.Z.G. to have a “normal amount of rebelliousness”, with much of his involvement in the legal system stemming from “family conflict.” Court reports from A.Z.G.’s therapists at Mountain View School indicate his problems center around the deteriorating relationship with his mother. The two have a history of unproductive conflict, which on at least one occasion resulted in law enforcement being dispatched to the mother’s house. While A.Z.G. undeniably must be held responsible for his own behavior, reports to the court indicate a need for his mother to work on parenting skills and her tendency to be over-controlling. These same reports indicate the mother continually denies any involvement in her son’s difficulties and refuses to recognize any need to change her own behavior.
Meanwhile, A.Z.G.’s father stands ready to take his son home to an environment free from the cycle of conflict that A.Z.G. and his mother apparently cannot escape. The father has a steady job, a stable home, and a warm and respectful relationship with his son. In ordering probation, the Youth Court allowed the family to work on solving A.Z.G.’s difficulties without the drastic step of transferring custody of him to the State. This decision was reasonable, warranted under the specific facts of this case, and certainly did not constitute an abuse of discretion.
I also disagree with the majority’s declaration that “the legislature intended placement with a non-custodial parent to be no different than any other alternative placement sites outside of the youth’s own home.” I am not persuaded the legislature intended the advantages and disadvantages of parental placement to be weighed equally against the advantages and disadvantages of placement with the State, as represented by an institution or a foster home. Unlike the State, a parent has constitutional rights and responsibilities to a child that have been repeatedly recognized, both by this Court and by the Supreme Court of the United States:
The Court has frequently emphasized the importance of the family. The rights to conceive and to raise one’s children have been deemed essential, basic civil rights of man, and rights far more precious than property rights. It is cardinal with us that the custody, care *531and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder.
Stanley v. Illinois (1972), 405 U.S. 645, 654, 92 S.Ct. 1208, 1212, 31 L.Ed.2d 551, 558 (citations omitted). When, as here, the rights of a parent are potentially to be weighed against the rights of a third party, “it has long been the law in Montana that the right of the natural parent prevails until a showing of a forfeiture of this right.” Henderson v. Henderson (1977), 174 Mont. 1, 10, 568 P.2d 177, 182 (citations omitted). Despite this settled law, the majority opinion may be interpreted to excuse the State from giving greater deference to a parent than it does to a facility or institution. This case therefore sets a troubling precedent.
A.Z.G.’s mother has made a legitimate attempt to parent her son. Though laudable, her attempt apparently has not been completely successful. It was not an abuse of discretion for the Youth Court to let the father have a try. For this reason, I would affirm the judgment of the Youth Court.
JUSTICE TRIEWEILER concurs in the foregoing dissent.